Nationwide Life Insurance Company: ·Nationwide Variable Account - 8 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2004 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following underlying mutual funds are available as investment options under your contract: · Janus Aspen Series – Global Technology Portfolio: Service II Shares · Van Eck Variable Insurance Products Trust – Van Eck VIP Global Hard Assets Fund: Class R1 2. Effective May 1, 2010, the "Appendix A" is amended to include the following: Janus Aspen Series - Global Technology Portfolio: Service II Shares Investment Adviser:Janus Capital Management LLC Investment Objective:Long-term growth of capital. Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Class R1 (formerly, Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R) Investment Adviser:Van Eck Associates Corporation Investment Objective:Long-term capital appreciation by investing primarily in hard asset securities.
